Yesawich, Jr., J.
(dissenting). We view the accident itself as the occurrence or operative transaction from which Royal Howard’s claimed harm emanates. Since the original complaint gave defendants notice, well within the limitations period, that they were being charged with negligently causing that collision, and the inclusion of a cause of action for his own personal injuries will not appreciably enlarge the scope of proof or alter relevant legal consideration of the liability issue, his personal injury cause of action was not time barred (Caffaro v Trayna, 35 NY2d 245, 251; Andrews v Donabella, 60 Misc 2d 1007). Those injuries are traceable to and are additional aftereffects of defendants’ alleged wrongful conduct. As with the derivative and property damage claims advanced in the original complaint, his injury cause of action is merely a consequence of the very same fact pattern. That the permanent nature of those injuries was only recently learned does not necessarily foreclose their *1066assertion. Pleading amendments which only change the theory of recovery are allowable even though the requisite proof is thereby varied (Caffaro v Trayna, supra; Whalen v Drillco Equip. Co., 79 AD2d 989). This is compatible with both modern pleading practice and the overriding purpose of the Statute of Limitations, which “is to force a plaintiff to bring his claim within a reasonable time, set out by the legislature, in order for a defendant to have timely notice of a claim against him, and so that stale claims, and the uncertainty they produce, will be avoided” (1B Warren, Negligence in the New York Courts [2d ed], CPLR 1.01, p 970). Permitting the requested amendment frustrates none of these considerations. Additionally, of more than passing significance is defendants’ inability to articulate any demonstrable prejudice arising from the delay. It goes without saying that defendants should be afforded the opportunity to conduct a thoroughgoing discovery of Royal Howard’s personal injury claim. Accordingly, we would reverse and grant the motion.